[Cite as State v. Reiner, 2016-Ohio-5520.]


                  Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 103775




                                             STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                             TIMOTHY REINER

                                                         DEFENDANT-APPELLANT




                                               JUDGMENT:
                                                AFFIRMED




                                       Criminal Appeal from the
                                Cuyahoga County Court of Common Pleas
                                     Case No. CR-02-414954-ZA

        BEFORE: E.T. Gallagher, J., E.A. Gallagher, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: August 25, 2016
ATTORNEY FOR APPELLANT

Joseph V. Pagano
P.O. Box 16869
Rocky River, Ohio 44116


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Diane Smilanick
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Defendant-appellant, Timothy Reiner (“Reiner”), appeals from the trial court’s denial

of his application to seal certain criminal court records pursuant to R.C. 2953.52. He raises the

following assignment of error for our review:

       1. The trial court abused its discretion in denying appellant’s motion to seal
       records under R.C. 2953.52.

       {¶2} After careful review of the record and relevant case law, we affirm the trial court’s

judgment.

                                      I. Procedural History

       {¶3} In July 2002, Reiner was charged by information with two counts of attempted

aggravated murder of a police officer in violation of R.C. 2923.02 and R.C. 2903.01. Following

a psychiatric evaluation, Reiner was found not guilty by reason of insanity and was deemed to

meet the criteria of a mentally ill person subject to involuntary hospitalization by court order. In

November 2002, the trial court issued a civil commitment order, finding the least restrictive

treatment alternative consistent with Reiner’s treatment needs was at the Timothy B. Moritz

Forensic Unit at the Twin Valley Psychiatric System in Columbus, Ohio.

       {¶4} In November 2012, the trial court terminated Reiner’s commitment without objection

from the state. In February 2015, Reiner filed an application to seal the record of his arrest

pursuant to R.C. 2953.52. The state filed a brief in opposition to the application in May 2015.

In October 2015, the matter proceeded to a hearing before the trial court.

       {¶5} At the hearing, Reiner indicated that despite having an accounting degree, he was

working at a minimum wage job and was unable to find suitable employment due to the public
accessability of his arrest record. In opposing Reiner’s application, the state argued it has a

legitimate governmental interest in maintaining records of the arrest based on the nature of the

charges involved and the seriousness of the injuries sustained by police officers.

        {¶6} Following the hearing, the trial court issued a journal entry denying Reiner’s

application to seal the record of his arrest, stating, in pertinent part:

        After hearing from the parties and considering all of the evidence in this matter, the
        defendant’s motion for sealing the records of arrest pursuant to R.C. 29953.52 * *
        * is denied.

        {¶7} Reiner now appeals from the trial court’s judgment.

                                        II. Law and Analysis

        {¶8} In his sole assignment of error, Reiner argues the trial court abused its discretion in

denying his motion to seal records pursuant to R.C. 2953.52.

        {¶9} R.C. 2953.52 provides that “any person, who is found not guilty of an offense by a

jury or a court * * * may apply to the court for an order to seal his official records in the case.”

R.C. 2953.52(A)(1). Upon filing such an application, the trial court must hold a hearing (1) to

determine whether the applicant was found not guilty or whether the complaint, indictment, or

information was dismissed; (2) to determine whether criminal proceedings are pending against the

applicant; (3) to consider any objections of the prosecutor; and (4) to weigh the interests of the

applicant to seal the record against the legitimate needs, if any, of the government to maintain

those records. R.C. 2953.52(B)(1)-(2).

        {¶10} If the court determines, after complying with division (B)(2), that (1) the complaint,

indictment, or information in the case was dismissed, (2) that no criminal proceedings are pending

against the person, and (3) that the interest of the person having the records pertaining to the case

are not outweighed by any legitimate governmental needs to maintain such records, then “the
court shall issue an order directing that all official records pertaining to the case be sealed and that

* * * the proceedings in the case be deemed not to have occurred.” R.C. 2953.52(B)(4).

       {¶11} Relevant to the circumstances of this case, R.C. 2953.52 applies equally to those

individuals who have been found not guilty by reason of insanity. State v. Z.J., 8th Dist. Cuyahoga

No. 87912, 2007-Ohio-552, ¶ 15, citing State v. Schwartz, 1st Dist. Hamilton No. C-040390,

2005-Ohio-3171.

       {¶12} Generally, we will not reverse a trial court’s decision concerning an application filed

under R.C. 2953.52 absent an abuse of the court’s discretion. State v. Andrasek, 8th Dist.

Cuyahoga No. 81398, 2003-Ohio-32, ¶ 11. An abuse of discretion occurs when a decision is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450
N.E.2d 1140 (1983).

       {¶13} In this case, it is undisputed that Reiner was found not guilty of all charges by

reason of insanity and that there were no criminal proceedings pending against him at the time of

the October 2015 hearing. Moreover, the trial court’s journal entry reflects that it considered all

evidence and adequately balanced the competing interests of the parties before determining that

Reiner’s interest in obtaining gainful employment was not outweighed by the legitimate needs of

the government to maintain the records. Thus, the only issue before this court is whether the trial

court abused its discretion in finding that Reiner’s interest in having his arrest record sealed were

outweighed by the state’s legitimate governmental need to maintain the record.

       {¶14} In challenging the trial court’s judgment, Reiner argues the state failed to articulate

“a legitimate interest in keeping the record open because it only relied upon the nature of the

charges as its sole objection to the motion.” We disagree with Reiner’s characterization of the

state’s objection.
       {¶15} We recognize that the “nature of the offense * * * cannot provide the sole basis to

deny an application.” See State v. M.D., 8th Dist. Cuyahoga No. 92534, 2009-Ohio-5694, ¶ 22,

quoting State v. Haas, 6th Dist. Lucas No. L-04-1315, 2005-Ohio-4350, ¶ 24, citing State v.

Hilbert, 145 Ohio App. 3d 824, 827, 764 N.E.2d 1064 (8th Dist.2001). In this case, however, the

state did not merely object to Reiner’s motion to seal his arrest record based on the inherent nature

of an attempted murder charge. Instead, the state further argued the government had a legitimate

need to maintain Reiner’s arrest record because the offenses were committed against police

officers who sustained serious and life threatening injuries. We find the state’s argument to be

persuasive.

       {¶16} Given the nature of the charges, the seriousness of the injuries sustained by the

police officers, and Reiner’s history of mental illness, it was not unreasonable for the trial court to

“put transparency and the government’s awareness of the charges” ahead of Reiner’s personal

interests. See State v. Myers, 2d Dist. Clark No. 2015-CA-88, 2016 Ohio App. LEXIS 2659 (July

8, 2016). While Reiner was not convicted of the attempted murder offenses at issue, we find the

government has a substantial interest in preserving public and police safety by maintaining

Reiner’s arrest record and providing the police with all relevant information in the event they are

required to interact with Reiner in the future. Accordingly, the trial court did not abuse its

discretion in denying Reiner’s application to seal his arrest record.

       {¶17} Reiner’s sole assignment of error is overruled.

       {¶18} Judgment affirmed.

       It is ordered that appellee recover of said appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
       It is ordered that a special mandate issue out of this court directing the common pleas court

to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules

of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR